Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered October 14, 1997, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s challenges to remarks made by the prosecutor during summation are largely unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, the remarks do not warrant reversal of the judgment.
The defendant’s remaining contentions are without merit or do not require reversal. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.